Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitations of receiving a first, second and third information and making determination according to the received information which is a process that can be perform in the mind.  More specifically, the steps of “determining”, “generating” and “perform mitigation operation” in the context of the claim encompass observation/evaluation and producing a(n) solution/outcome to address a concern which can be perform in the mind, therefore, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the recitation of processor (i.e. processor executed software; automating) being used to perform the determining, generating, transmission of a result of the determination to perform an operation are recited so generically that they represent not more than mere instructions to apply the exception using or on a generic computing system and performing generic computer function. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recitation of processor being used to perform the determining, generating and transmission of a result of the determination are recited so generically that they represent not more than mere instructions to apply the exception using or on a generic computing system and performing generic computer function amounts to no more than linking the use of the abstract idea to a particular technology environment and does not impose any meaningful limits on practicing the abstract idea.  Mere instructions to apply an exception using a generic computer component do not add significantly more. The claim is therefore not eligible.

As to claims 9-11 and 13, these claims are rejected with the same rationale as claim 8 above. 

As to claim 12, the claims further recite the accessing of a lookup data which can be a mental process (i.e. prior knowledge of solution for addressing different types of events), therefore it is rejected under the same rationale as claim 8 above. 


As to claims 1-6 and 15-20, these claims are rejected for similar reason as claims 8-13 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6, 8-10, 13, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2018/0205593 to Livschitz et al. (hereinafter Livschitz).

As to claim 8, Livschitz teaches the invention as claimed including a method comprising: 
determining, by a processor, resource usage by a software application in a distributed computing environment [monitoring resource usage of service or process, paragraph 22, lines 1-15; paragraph 23, lines 1-3; paragraphs 77-78; Fig. 5]; 
determining, by the processor, that the resource usage is within a predefined range of a predefined resource-consumption limit; 
generating, by the processor, an event notification based on determining that the resource usage is within the predefined range of the predefined resource-consumption limit [notifying resource manager/service control manager resource usage threshold value being satisfied, paragraph 22, lines 13-17; paragraph 25]; and 
transmitting, by the processor, the event notification to the software application for causing the software application to receive the event notification and responsively perform a mitigation operation, the mitigation operation being configured to prevent the resource usage from exceeding the predefined resource-consumption limit or mitigate an impact of the resource usage exceeding the predefined resource-consumption limit [notification leading to the communication of a request to the service for which the resource usage threshold value was satisfied to reduce usage of the resource, paragraph 26, lines 1-3; paragraph 27].  

As to claim 9, Livschitz teaches the invention as claimed including wherein the resource usage includes memory usage, disk usage, network usage, or processing-unit usage [paragraph 15].  

As to claim 10, Livschitz teaches the invention as claimed including wherein the event notification is configured to indicate a high resource-consumption event in which the resource usage for the software application is within the predefined range of the predefined resource-consumption limit or has surpassed the predefined resource-consumption limit [satisfying the resource usage threshold value means uses of amount of the resource is greater than or equal to resource usage threshold value, paragraph 25, lines 1-8].  

As to claim 13, Livschitz teaches the invention as claimed including wherein the distributed computing environment is configured to automatically stop or shutdown the software application in response to the resource usage exceeding the predefined resource-consumption limit [stop or terminate the service, paragraph 28].  

As to claims 1-3 and 6, Livschitz teaches the method of resource-usage notification as recited in claims 8-10 and 13, therefore Livschitz teaches the system for implementing the method.

As to claims 15-17 and 20, Livschitz teaches the method of resource-usage notification as recited in claims 8-10 and 13, therefore Livschitz teaches the non-transitory computer-readable medium comprising program code for implementing the method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 4-5, 11-12 and 18-19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Livschitz as applied to claims 1, 8 and 15 above.

As to claim 11, Livschitz teaches the invention as claimed including wherein the distributed computing environment is a cloud computing environment [Paragraphs 77-78; Fig. 5].  Livschitz does not specifically teach the software application is a stateless application.  However, Livschitz disclosed a service being a software component, implemented in a process; a program [paragraph 14].  Furthermore, an application being stateless or stateful is well known in the art.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Livschitz to implement various types of applications to extend the applicability of Livschitz’s system.

As to claim 12, Livschitz teaches the invention as claimed including wherein the software application is configured to determine the mitigation operation in response to the event notification that specifies correlations between event notifications and mitigation operations [associating callbacks or combination of callbacks to different remedial action(s) that are subsequently communicated as a request to the service, paragraphs 30-32].  

Livschitz does not specifically teach accessing a lookup table.  However, Livschitz disclosed a service control manager that specifies the correlations [paragraph 30].  Furthermore, a lookup table is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Livschitz to include different method or system in associating or mapping data to achieve the predictable result of applying different remedial actions for different resource usage conditions.

As to claims 4-5 and 18-19, these claims are rejected for the same reason as claims 11-12 above.

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Livschitz as applied to claims 1, 8 and 15 above in view of US Patent 8,719,415 to Sirota et al. (hereafter Sirota).

As to claim 14, Livschitz does not specifically teach wherein the mitigation operation involves storing intermediate results of a data-processing operation implemented by the software application.   However, Livschitz disclosed the mitigation operation involves terminating or stopping the service [paragraph 28].  Furthermore, Sirota teaches saving execution state of executing jobs which enable later restart when resources used are being reclaimed due to insufficient resources [col. 25, lines 27-30; col. 40, lines 15-39].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Livschitz to store intermediate data or state information of an interrupted or terminated job/program execution allowing the execution to resumed at a later time without having to start from the beginning and avoiding additional computational cost.

As to claim 7, this claim is rejected for the same reason as claim 14 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199